         Case 2:21-cv-00253 Document 1 Filed 05/06/21 Page 1 of 9 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

GEICO MARINE INSURANCE COMPANY

                Plaintiff,

v.                                                  Case No. _____________________

SAEID YOUSEFIEH

                Defendant.


                                         COMPLAINT

          NOW COMES Plaintiff, GEICO Marine Insurance Company (hereinafter, “GMIC”), by

counsel, and as and for its Complaint against the Defendant, Saeid Yousefieh (hereinafter,

“Yousefieh”), states as follows:


                                   NATURE OF THIS CASE

          1.    This action is brought pursuant to 28 U.S.C. § 2201 and 28 U.S.C. § 1333(1) and

seeks a declaration of the rights, duties, and obligations of the parties with respect to a marine

insurance policy issued by GMIC to Yousefieh, the BoatU.S. Marine Insurance Policy (Policy

No. BSP5039222-00, hereinafter, the “Policy”) (a true copy of which is attached as Exhibit 1 to

this Complaint).


          2.    Specifically, GMIC seeks a judgment declaring that it is not required to provide

insurance coverage under the Policy for any loss, damage, or expense suffered or incurred as a

result of or arising out of the alleged theft of Yousefieh’s 2010 17’ Southern Skimmer Runabout

(HIN No.: SFK14006E910, Virginia Registration No.: VA5773BP) (hereinafter, the “Vessel”),

from his friend Jay Jenkins’ home at 5825 Lancelot Drive, in Virginia Beach, on or about



I-1778640.1
         Case 2:21-cv-00253 Document 1 Filed 05/06/21 Page 2 of 9 PageID# 2




January 8, 2021, because Yousefieh, at the time he applied to GMIC for coverage for the Vessel,

misrepresented his moving violation, accident, and license suspension history, in violation of the

general maritime law doctrine of uberimmae fidei and the Policy's prohibition against fraud and

misrepresentation in connection with its coverage.


                                JURISDICTION AND VENUE

          3.   This is an admiralty and maritime claim within the meaning of 28 U.S.C. § 1333

and Rule 9(h) of the Federal Rules of Civil Procedure because this dispute involves a policy of

marine insurance, which is a maritime contract subject to admiralty jurisdiction.

          4.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Saeid

Yousefieh is a citizen of Virginia and resident of Virginia Beach, Virginia.

          5.   GMIC is a Maryland corporation, registered to do business in the Commonwealth

of Virginia, and with its headquarters and principal place of business located in Springfield,

Virginia.

                                 FACTUAL BACKGROUND

          6.   Yousefieh purchased the Vessel new for approximately $7,000 from a dealership

in Virginia Beach, Virginia, in 2010.

          7.   During the ten years Yousefieh owned the Vessel, he only used it for

approximately five operating hours. He never insured the boat prior to his applying to GMIC for

insurance on it in September of 2020.

          8.   On or about March 6, 2020 Yousefieh was involved in an automobile accident in

Virginia Beach in which he ran a borrowed automobile into a guardrail alongside Interstate 264.




                                                2
I-1778640.1
          Case 2:21-cv-00253 Document 1 Filed 05/06/21 Page 3 of 9 PageID# 3




          9.    On or about June 13, 2020, Yousefieh was cited for reckless driving in Virginia

Beach, Virginia, as a result of his operating a motor vehicle at a speed of 85 miles per hour on a

highway with a maximum speed limit of 55 MPH.

          10.   On or about July 8, 2020, Yousefieh’s motor vehicle operator's license was

suspended by the Commonwealth of Virginia.

          11.   In seeking to have GMIC insure the Vessel, on or about September 26, 2020,

Yousefieh applied for coverage over the phone. The information provided by Yousefieh was

recorded on his GMIC application (hereinafter, the “Application”, a true and correct copy of

which is attached as Exhibit 2 to this Complaint).

          12.   The Application asked, among other things, whether Yousefieh had any

“automobile or boating violations for the owner in the past 3 years.” The Application then

prompted Yousefieh to answer specifically with respect to each of the following categories of

violations: “Speeding <20,” “Speeding >20,” “DUI/DWI,” and “Reckless Driving.” Yousefieh's

response to each of those prompts was a “0”. That response was untrue.

          13.   The Application also asked whether Yousefieh’s “operator’s license [had] been

suspended or revoked in the past 3 years.” Yousefieh's response was “No.” That response was

untrue.

          14.   The Application also asked Yousefieh whether he “had any boating or automobile

claims, accidents, or losses in the past 3 years.” Yousefieh's response was “No.” That response

was untrue.

          15.   GMIC relied upon the contents of the Application, and specifically upon its

representations concerning Yousefieh’s moving violation, accident, and license suspension

history, in determining to issue the Policy to Yousefieh in September of 2020.



                                                3
I-1778640.1
         Case 2:21-cv-00253 Document 1 Filed 05/06/21 Page 4 of 9 PageID# 4




          16.    Had GMIC known Yousefieh’s true moving violation, accident, and license

suspension history at the time Yousefieh applied for insurance for his Vessel in September of

2020, GMIC would not have issued the Policy to Yousefieh.

          17.   Relying on the truth of the representations Yousefieh made in the Application, to

specifically include the representations concerning his moving violation, accident, and license

suspension history, GMIC issued the Policy, a “Marine Insurance Policy,” to Yousefieh in

Virginia Beach, Virginia, on September 26, 2020.

          18.   The Policy, as issued, was effective from September 26, 2020 to September 26,

2021.

          19.   The Vessel was the watercraft to be covered under the Policy.

          20.   On January 15, 2021 Yousefieh made a claim against GMIC under the Policy for

the suspected theft of the Vessel (hereinafter, the “Claim”).

          21.   In investigating the Claim, GMIC learned for the first time the full extent of

Yousefieh’s moving violation, accident, and license suspension history.

 THE POLICY MAY BE DECLARED VOID AB INITIO UNDER UBERIMMAE FIDEI
BECAUSE YOUSEFIEH MADE MISREPRESENTATIONS OR OMITTED MATERIAL
             FACTS ON HIS APPLICATION FOR INSURANCE
          22.   GMIC repeats and re-alleges paragraphs 1 through 21 of this Complaint as if set

forth in full herein.


          23.   GMIC issued the Policy based upon the material representations that Yousefieh

made in the Application, including the representations that he did not have a moving violation,

accident, or license suspension in the past three years.




                                                  4
I-1778640.1
         Case 2:21-cv-00253 Document 1 Filed 05/06/21 Page 5 of 9 PageID# 5




          24.   Under the doctrine of uberimmae fidei, an insurer may void a policy of insurance

back to inception when it discovers that its insured has made a misrepresentation or omission of

a material fact in applying for coverage.


          25.   The doctrine of uberimmae fidei is an established and entrenched principle of

federal maritime law in the United States.


          26.   Whether an insured has a moving violation or license suspension in the past three

years is a fact material to coverage for GMIC, as GMIC will increase the premium charged or

will not issue a policy of marine insurance to an applicant who had a moving violation, accident,

and/or suspended license in the past three years.


          27.   At the time Yousefieh applied for insurance coverage with GMIC, he

misrepresented and/or omitted the material fact that his operator's license was suspended on July

8, 2020, that he had been in a motor vehicle accident May 6, 2020, and that he had received a

reckless driving ticket on June 13, 2020, all of which were well within three years of when he

completed the Application on September 26, 2020.


          28.   Under the General Maritime Law and the doctrine of uberimmae fidei applicable

to the Policy and Yousefieh’s Application for it, owing to the foregoing material

misrepresentations or omissions by Yousefieh concerning his moving violation, accident, and

license suspension history, the Policy may be voided back to its inception.


          29.   If the Policy is voided, GMIC is not liable for coverage under the Policy for any

loss or damage Yousefieh may have suffered as a result of or arising out of the Vessel’s alleged

theft in January of 2021.



                                                    5
I-1778640.1
         Case 2:21-cv-00253 Document 1 Filed 05/06/21 Page 6 of 9 PageID# 6




                THE POLICY IS VOID UNDER ITS OWN TERMS BECAUSE
              YOUSEFIEH MADE MATERIAL MISREPRESENTATIONS ON HIS
                          APPLICATION FOR INSURANCE
          30.    GMIC repeats and re-alleges paragraphs 1 through 29 of this Complaint as if set

forth in full herein.


          31.    Under the plain and unambiguous terms of the Policy, there is no coverage for

fraud, misrepresentation, or concealment.


          32.    The Policy “PART V – GENERAL PROVISIONS” provides, in relevant part:


                 I.     Fraud and Concealment

                 This policy is void if any insured or any insured’s agent, at any time and
                 regardless of intent, conceals, misrepresents or fails to disclose any material fact
                 regarding this insurance, any application for insurance, the insured boat or any
                 claim made under this policy.

          33.    The Policy defines references to “insured” as meaning the named insured,

Yousefieh.


          34.    In the Application, Yousefieh represented that he had not received any moving

violations, had not been in any vehicle accidents, and had not had his operator’s license

suspended in the three years prior to his Application for insurance. Those representations were

knowingly false and, because they were made for the purpose of inducing GMIC to issue the

Policy (a thing of value) to Yousefieh, they constituted fraudulent conduct on Yousefieh's part.


          35.    Because GMIC would not have issued the Policy if it had known that Yousefieh

had a moving violation, accident, and suspended license in the three years prior to his

Application for insurance, Yousefieh’s false representations were and are material facts or

circumstances.


                                                  6
I-1778640.1
         Case 2:21-cv-00253 Document 1 Filed 05/06/21 Page 7 of 9 PageID# 7




          36.   Under the plain and unambiguous terms of the Policy, GMIC may void the Policy

if Yousefieh made incorrect statements or representations of any material fact, concealed a

material fact from GMIC, or engaged in fraudulent conduct.


          37.   If the Policy is voided, GMIC is not liable for coverage under the Policy for any

loss or damage Yousefieh may have suffered as a result of or arising out of the Vessel’s alleged

theft in January of 2021.


                                     PRAYER FOR RELIEF


          38.   GMIC repeats and re-alleges paragraphs 1 through 37 of this Complaint as if set

forth in full herein.


          39.   GMIC believes it is justified in denying coverage under the Policy for any loss or

damage Yousefieh may have suffered as a result of or arising out of the claimed theft of the

Vessel and any loss or damage for which Yousefieh is seeking coverage via the Claim.


          40.   An actual and justiciable controversy exists between GMIC and Yousefieh over

whether coverage is available under the Policy for any damages, losses, and/or expenses

Yousefieh may sustain or incur, or which Yousefieh may have sustained or incurred, as a result

of or arising out of the claimed theft of the Vessel or the events giving rise to that claimed theft.


          41.   Given the foregoing, GMIC is entitled to the judgment of this Court declaring that

GMIC is authorized to void the Policy back to its inception and, further, that GMIC has no

obligation to provide Yousefieh insurance coverage under the Policy for any loss or damage

Yousefieh may have suffered as a result of or arising out of the Vessel’s claimed theft in January

of 2021.


                                                  7
I-1778640.1
         Case 2:21-cv-00253 Document 1 Filed 05/06/21 Page 8 of 9 PageID# 8




WHEREFORE, Plaintiff GEICO Marine Insurance Company respectfully prays for a judgment

of this Court:

          (1)     declaring that GMIC is legally authorized to void the Policy back to its inception
          by its own terms or under the doctrine of uberimmae fidei;

          (2)     declaring that GMIC has no obligation to provide Defendant Saeid Yousefieh
          insurance coverage under the Policy for any damage, losses, and/or expenses as a result
          of or arising out of the alleged theft of the Vessel in January of 2021; and

          (3)     awarding to GMIC such other and further relief as this Court deems just and
          proper.



                                               GEICO MARINE INSURANCE COMPANY

                                                      By:     /s/ Christopher A. Abel

                                                      Christopher A. Abel, Esquire
                                                      (VSB No. 31821)
                                                      Marina G. Batalias, Esquire
                                                      (VSB No. 96097)
                                                      Willcox & Savage, P.C.
                                                      440 Monticello Avenue, Suite 2200
                                                      Norfolk, Virginia 23510
                                                      Telephone: (757) 628-5500
                                                      Facsimile: (757) 333-3570
                                                      cabel@wilsav.com
                                                      mbatalias@wilsav.com




                                                  8
I-1778640.1
         Case 2:21-cv-00253 Document 1 Filed 05/06/21 Page 9 of 9 PageID# 9




                                   CERTIFICATE OF SERVICE

          This is to certify that a copy of the foregoing was electronically filed with the Clerk of

the Court using the CM/ECF System this 6th day of May, 2021.

          In addition, a copy of the foregoing was mailed via Federal Express, this 6th day of May,

2021, to the following parties who have not yet entered appearances in this matter:

          Saeid Yousefieh
          2135 Refuge Court
          Virginia Beach, Virginia 23454



                                                        By: /s/ Christopher A. Abel
                                                        Christopher A. Abel, Esq.
                                                        (VSB No. 31821)
                                                        Marina G. Batalias, Esq.
                                                        (VSB No. 96097)
                                                        Counsel for Plaintiff
                                                        GEICO Marine Insurance Company
                                                        Willcox & Savage, P.C.
                                                        440 Monticello Avenue, Suite 2200
                                                        Norfolk, Virginia 23510
                                                        Telephone: (757) 628-5500
                                                        Facsimile: (757) 333-3570
                                                        cabel@wilsav.com
                                                        mbatalias@wilsav.com




                                                    9
I-1778640.1
